



COURT OF APPEAL FOR ONTARIO

CITATION:
Hall (Re), 2022 ONCA 67

DATE: 20220125

DOCKET: C69706

Feldman, MacPherson and Thorburn
    JJ.A.

IN THE MATTER OF: Martin Hall

AN APPEAL UNDER PART XX.1 OF THE
CODE

Suzan E. Fraser, for the appellant

Nicolas de Montigny, for the respondent
    Attorney General of Ontario

Leisha Senko, for the respondent The Person
    in Charge of the Centre for Addiction and Mental Health

Heard: January 21, 2022 by
    video conference

On appeal against the disposition of the
    Ontario Review Board dated June 21, 2021, with reasons dated July 7, 2021.

REASONS FOR DECISION


[1]

The appellant, Martin Hall, appeals the
    disposition of the Ontario Review Board (the Board) dated June 21, 2021,
    which ordered his continued detention at the Centre for Addiction and Mental
    Health (CAMH) with hospital and community privileges, including permission to
    live in the community in accommodation approved by the person in charge.

[2]

The appellant, who is 38 years old, has been
    under the jurisdiction of the Board since 2006 when he was found not criminally
    responsible on account of mental disorder on charges of assault and carrying a
    concealed weapon. He suffers from schizoaffective disorder as well as alcohol,
    cannabis and cocaine addictions. He had no criminal record before the
    commission of these offences. The facts giving rise to the convictions in 2006
    were that the appellant, without provocation, punched an acquaintance in the
    face and, upon arrest, was found to be in possession of a large knife, two
    smaller knives, a steel bar, and a small propane torch.

[3]

The appellant was subject to detention orders (2007-2009),
    conditional discharges (2009-2014), and detention orders (2015-2021). For the
    most part, in recent years the appellant has resided in the community in a
    supportive subsidized bachelor apartment operated by HouseLink and has been
    assisted by a CAMH Forensic Outpatient Services team.

[4]

In its annual review disposition dated June 21,
    2021 and the Reasons for Disposition dated July 7, 2021, the Board continued
    its recent pattern of dispositions. The Board said:

The Board finds that the necessary and
    appropriate disposition is a continuation of the detention order. The Board
    finds that it is necessary that the hospital have the ability to approve residence
    so that the treatment team is able to provide necessary supervision and
    monitoring as well as to ensure that Mr. Hall is not subject to unnecessary
    stress potentially leading to decompensation.

[5]

Section 672.78 of the
Criminal Code
provides that a court of appeal may set aside a Board disposition if it is,
inter
    alia
, unreasonable or cannot be supported by the evidence. In
R. v.
    Owen
, 2003 SCC 33, at para. 33, the court said that this standard means
    that the Boards reasons must be able to withstand a somewhat probing
    examination to determine whether the decision is justifiable, transparent and
    intelligible.

[6]

The appellant submits that the Boards decision is
    unreasonable and should be set aside and replaced by an absolute discharge. In
    support of this position, the appellant advances two arguments.

[7]

First, the appellant contends that the Boards
    finding of significant threat to public safety was not properly justified in its
    Reasons for Disposition and is unreasonable.

[8]

We do not accept this submission. The Board
    carefully reviewed the whole record, and especially the testimony of Dr. Ali,
    the appellants treating psychiatrist. Dr. Ali noted that there has been some
    improvement in the appellants health. However:

Although, Mr. Hall has not acted out
    aggressively since the time of the index offences, the evidence is that the
    reasons for this is the supervision and support provided by his treatment team.
    The Board finds Dr. Alis opinion that, absent the supervision of the Board,
    Mr. Hall would fall away from treatment and decompensate, develop symptomology
    similar to that at the time of the index offences when his paranoia resulted in
    his arming himself with numerous weapons and seriously assaulting a friend
    without provocation, is not speculation and is supported by the evidence.

[9]

Dr. Ali therefore concluded
    that a conditional discharge was insufficient to manage the appellants risk
    and that the hospital needed to approve his housing to ensure adequate
    supervision and medication compliance.
Based on our
    review of the record, this strikes us as an entirely reasonable conclusion.

[10]

Second, the appellant submits that the Board
    erred by not asking the parties to return with evidence about the sufficiency
    of the
Mental Health Act
, R.S.O. 1990, c. M.7, committal provisions to
    bring the appellant to hospital if a conditional discharge order was made and he
    decompensated: see
Blake (Re)
, 2021 ONCA 230, at paras. 33-37.

[11]

We disagree. The Board heard extensive evidence
    on the adequacy of the
Mental Health Act
to manage the appellants
    risk under a conditional discharge order. The Boards finding was that he would
    not be able to be held in hospital long enough if he was required to be brought
    in because he was decompensating. No further evidence was required.

[12]

The appeal is dismissed.

K.
    Feldman J.A.

J.C.
    MacPherson J.A.

J.A.
    Thorburn J.A.


